A CONTRACT by which two persons by name, describing themselves as trustees of a certain school-district, agree that the “trustees” shall pay a teacher a certain sum for his services, and which is executed by those persons in their own names,—is binding upon them individually.
In a justice’s Court, an article of agreement between the parties, containing conditions precedent to be performed by the plaintiff, may be filed as the cause of action, without an averment of performance of the conditions.